    Case 3:19-cv-02281-K Document 35 Filed 12/06/19   Page 1 of 7 PageID 328



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


FEDERAL TRADE COMMISSION,

                         Plaintiff,
                                                  Case No. 3:19-cv-02281-K
         vs.

MATCH GROUP, INC., a corporation,

                         Defendant.


    MATCH GROUP, INC.’S RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO
                             FILE SUR-REPLY




ACTIVE 251723802
    Case 3:19-cv-02281-K Document 35 Filed 12/06/19                           Page 2 of 7 PageID 329



                            MEMORANDUM OF POINTS AND AUTHORITIES

         The FTC’s proposed sur-reply does not raise new relevant legal authority or rebut an

argument raised for the first time in Match’s reply brief. It is thus, transparently, an attempt

impermissibly at getting the “last word” on a Motion where Match is the moving party. The FTC’s

purported justifications for seeking leave are each based on demonstrably false premises: First,

the purportedly new and important cited decision, SEC v. Team Resources, Inc. (“Team

Resources”), is nothing of the kind, as it merely reaffirmed principles found in other prior cases

relating to the SEC—principles that the FTC did not even address in its Opposition; and, second,

Match raised no new argument in its reply brief, as its moving brief raised the exact argument,

using the exact same language, that the FTC incorrectly asserts is “new” in its request for leave.

For these reasons, the FTC’s motion aptly illustrates why sur-replies are “highly disfavored” in

this District, and it should be summarily denied.

         A.        Sur-Replies Are Highly Disfavored and Should Rarely Be Granted

         Under Local Rule 7.1, the movant (here, Match) has the first and last word on a motion to

dismiss.1 The standard in this District is clear: “[s]urreplies, and any other filing that serves the

purpose or has the effect of a surreply, are highly disfavored, as they usually are a strategic effort

by the nonmovant to have the last word on a matter.” Lacher v. West, 147 F. Supp. 2d 538, 539

(N.D. Tex. 2001). Indeed, “[t]he purpose for having a motion, response, and reply is to give the

movant the final opportunity to be heard. A sur-reply is appropriate by the non-movant only when

the movant raises new legal theories or attempts to present new evidence at the reply stage.”

Racetrac Petroleum, Inc. v. J.J.’s Fast Stop, Inc., No. 3:01-CV-1397, 2003 WL 251318, at *21




1
  Before the FTC filed, Match alerted the FTC to the weaknesses in its proposal to file a sur-reply and urged it to
reconsider, but the FTC did not meaningfully engage with Match in an effort to avoid unnecessary motion practice.
                                                         1
ACTIVE 251723802
      Case 3:19-cv-02281-K Document 35 Filed 12/06/19                              Page 3 of 7 PageID 330



(N.D. Tex. Feb. 3, 2003). As a result, the non-movant must show “exceptional or extraordinary

circumstances” to justify a sur-reply. Lacher, 147 F.Supp.2d at 539. None exist here.

           B.       The FTC Should Not Be Allowed to Raise New Matters for the First Time in a
                    Sur-Reply

           The FTC incorrectly argues that it is an “exceptional circumstance” that SEC v. Team

Resources, Inc., 942 F.3d 272 (5th Cir. 2019) (“Team Resources”) was decided on the day it filed

its Opposition. (Sur-Reply Mot. at 1-2.) New authority can justify a sur-reply when it makes

“drastic changes in the law likely to change the court’s determination and . . . the court is likely to

miss [the authority] in its research, or might find [it] only with difficulty and significant effort.”

Alcan Aluminum Corp. v. BASF Corp., 133 F. Supp. 2d 482, 491 (N.D. Tex. 2001) (emphasis in

original) (denying motion to supplement summary judgment brief with new, published Fifth

Circuit decisions issued after submission of brief). Team Resources is not a “drastic change in the

law” and would not “change the court’s determination.”2

           First, Team Resources should do nothing to “change the [C]ourt’s determination.” Team

Resources does not involve the FTC, the FTCA, or whether the FTC may seek equitable monetary

relief in this Court.3          Team Resources involves SEC disgorgement and the FTC made no

argument—through analogy or otherwise—relating to SEC disgorgement, nor did Match raise the

issue in its moving or reply briefs. Instead, the FTC is improperly seeking to add a completely

new argument to its Opposition that neither party previously raised. If the FTC wanted to draw an

analogy to the SEC’s authority to seek disgorgement in its enforcement proceedings, it could have,

and should have, done so in its Opposition. See Gonzalez v. Tex. Health & Human Servs. Comm’n,

No. 5:13-CV-183-DAE, 2014 WL 6606629, at *3 (W.D. Tex. Nov. 19, 2014) (striking arguments



2
    Nor would this Court be likely to miss this case in its own research.
3
    Nor does it concern the principles analyzed in Shire, Credit Bureau, or any other case cited by the parties.
                                                             2
ACTIVE 251723802
    Case 3:19-cv-02281-K Document 35 Filed 12/06/19                             Page 4 of 7 PageID 331



in sur-reply that could have been—but were not—asserted in response brief); Lighting Ballast

Control, LLC v. Philips Elecs. N. Am. Corp., No. 7:09-CV-29-O, 2011 WL 13128125, at *14 (N.D.

Tex. May 4, 2011) (denying motion for leave to file sur-reply that went beyond arguments in reply

brief). Therefore, it is wholly inappropriate for the FTC to attempt to raise this issue for the first

time in a proposed sur-reply. The FTC waited several weeks, and until after Match filed its Reply,

to raise the issue of Team Resources, again showing that it is a pretext to try to have the last word

through a sur-reply.

         More substantively, in its proposed sur-reply, the FTC wishes to mischaracterize Team

Resources based on the false premise that the decision affects whether implied monetary relief is

available under the FTCA. It does not. Team Resources is a purely procedural decision that makes

no pronouncements about the scope of implied equitable relief under statutory schemes generally,

whether in the SEC or FTCA context. It states only that the Fifth Circuit’s rule of orderliness

requires it to follow prior Fifth Circuit precedent that the SEC is entitled to disgorgement in

enforcement proceedings until the Supreme Court expressly overturns that holding—a holding

Team Resources acknowledges is currently before the Supreme Court.4 Team Resources, 942 F.3d

at 273–74, 277. The FTC omits the critical difference between Team Resources and this Court’s

analysis, which is that neither the Supreme Court nor the Fifth Circuit has ever held that implied




4
 In Team Resources, the appellants argued that the SEC was no longer entitled to disgorgement at all because
Kokesh v. SEC’s holding that it was a “penalty” removed it as an equitable remedy. 942 F.3d at 275-76. But, the
Supreme Court itself stated in Kokesh that it should not be “interpreted as an opinion on whether courts possess
authority to order disgorgement in SEC enforcement proceedings[.]” Id. at 276 (quoting Kokesh, 137 S.Ct. at 1642
n.3). Thus, the Fifth Circuit concluded that it was required to follow its holding in SEC v. Blatt, 583 F.2d 1325 (5th
Cir. 1978) that the SEC could seek disgorgement in enforcement proceedings. The fact that the Supreme Court has
agreed to review whether the SEC is in fact entitled to this equitable remedy supports Match’s argument that current
Supreme Court jurisprudence requires courts to strictly adhere to statutory text. See Team Resources at 277 and n.4
(noting that Kokesh was “illuminating” and citing scholar’s statement that Kokesh casts “considerable doubt on the
validity of the seemingly well-established disgorgement sanction”). Therefore, contrary to the FTC’s argument,
Team Resources does not undercut this proposition nor Match’s arguments. And again, neither side mentioned
Kokesh or SEC disgorgement in 75 pages of briefing before the attempted sur-reply.
                                                          3
ACTIVE 251723802
    Case 3:19-cv-02281-K Document 35 Filed 12/06/19                           Page 5 of 7 PageID 332



equitable monetary relief is available under Section 13(b) of the FTCA. Therefore, not only does

the FTC mischaracterize the substance of the Team Resources decision, it also mischaracterizes

the effect of the decision’s adherence to the rule of orderliness.5 Match has not requested that the

Court depart from Fifth Circuit precedent because, as explained in its reply brief, Fifth Circuit

cases including Southwest Sunsites support Match’s position that the FTC may only properly seek

monetary relief under Section 19. The fact that the Fifth Circuit is required to follow its prior

panel decisions has no relevance here. Thus, the Court should reject the FTC’s argument that

Team Resources is even relevant to (much less critical to) the issues in this case.

         C.        The FTC’s Argument That Match Raised a “New” Argument in Its Reply Is
                   Demonstrably False

         The FTC argues that Match raised a “new argument” in its reply brief about the pleading

standard for Section 13(b) that purportedly justifies three pages of additional briefing. The FTC

claims that Match raised the following new argument in its reply brief: “that the Opposition

‘conflate[s] the standards for (1) bringing an action under Section 13(b) (‘about to violate’ the law)

with (2) obtaining injunctive relief from a federal court (‘likely to resume’ unlawful conduct).”

Dkt. 32-1 at 4. The FTC is wrong—in Match’s moving brief, it stated that the FTC has repeatedly

attempted to “conflate the plain language of the limitations on its Section 13(b) authority with the

‘likelihood of recurrence’ standard for issuance of a preliminary injunction.” (Mot. at 12.) Match

then explained why the plain language of Section 13(b) does not permit the FTC’s action here

because there is no evidence that Match is “about to violate” the FTCA. Far from being a “new”




5
 Further, Team Resource’s adherence to a long-standing Fifth Circuit rule that panels are bound by prior decisions
can hardly deem the decision “new authority.” See Team Resources, 942 F.3d at 278 (citing cases from 2016 and
2008 explaining the rule of orderliness).
                                                         4
ACTIVE 251723802
    Case 3:19-cv-02281-K Document 35 Filed 12/06/19                  Page 6 of 7 PageID 333



argument raised in the Reply, Match argued, almost word-for-word, the same thing in its moving

brief as a central pillar for why the filing pre-requisites under Section 13(b) are not met.

         In its opposition to the motion, the FTC used exactly the strategy predicted by Match in its

opening brief, citing a series of cases in which the courts analyzed Section 13(b) preliminary

injunctions under—unsurprisingly—a “likelihood of recurrence” standard. (Opp. at 5-7.) In its

reply brief, Match addressed the FTC’s arguments directly, noting that each of the FTC’s cases

involved preliminary injunctions and none involved an analysis of the “about to violate” standard

of Section 13(b). (Reply at 5.) And Match reiterated what it had stated in its moving brief—that

the plain language of Section 13(b) requires factual allegations showing that the defendant is

“about to” violate the law, and that such allegations are completely absent from the Complaint

here. (Reply at 4-5.) In other words, Match’s position has been consistent since its original brief

in support, nothing “new” was added in its reply, and the proposed sur-reply’s second section

simply seeks the last word on an issue already extensively litigated. This is made clear because

the proposed sur-reply wants to re-discuss the exact same cases as the FTC did in the response

brief. Compare Dkt. 32-1 at 4-6 with Dkt. 27 at 8-9 (each discussing Sunsites, Cornerstone Wealth,

and SEC v. First Financial Group).

         The FTC simply has no response because it has alleged no facts demonstrating that Match

is about to violate the FTCA. The FTC’s request for a sur-reply should be denied.

                                                ***

         In conclusion, neither party has raised any arguments analogizing the FTC’s ability to

obtain restitution to the SEC disgorgement scenario such that a case on that issue would be critical

to the Court’s determination of the Motion, and both parties have extensively briefed their

respective positions on Section 13(b). The Court should recognize the FTC’s request for a sur-


                                                  5
ACTIVE 251723802
      Case 3:19-cv-02281-K Document 35 Filed 12/06/19                       Page 7 of 7 PageID 334



reply as a transparent attempt by the FTC to supplement its prior briefing and “get the last word,”

and the Court should therefore deny it.6


    Date: December 6, 2019                                 By: /s/ Angela C. Zambrano
                                                              Angela C. Zambrano
                                                              State Bar No. 24003157
                                                              angela.zambrano@sidley.com
                                                              David Sillers
                                                              State Bar No. 24072341
                                                              dsillers@sidley.com
                                                              SIDLEY AUSTIN LLP
                                                              2021 McKinney Ave, Suite 2000
                                                              Dallas, TX 75201
                                                              Telephone: 214.981.3300
                                                              Fax: 214.981.3400

                                                              Chad S. Hummel (admitted Pro Hac)
                                                              chummel@sidley.com
                                                              SIDLEY AUSTIN LLP
                                                              1999 Avenue of the Stars, 17th Floor
                                                              Los Angeles, CA 90067
                                                              Telephone: 310.595.9500
                                                              Fax: 310.595.9501

                                                              Attorneys for Match Group, Inc.



                                     CERTIFICATE OF SERVICE

         On December 6, 2019, I filed the foregoing document with the clerk of court for the U.S.

District Court, Northern District of Texas. I hereby certify that I have served the document on

all counsel by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).



                                                                  /s/ David Sillers
                                                                  David Sillers



6
  Although Match believes that the FTC’s sur-reply is wholly inappropriate, if the Court believes that additional
briefing is justified, Match requests the opportunity to respond fully to the FTC’s proposed sur-reply.
                                                       6
ACTIVE 251723802
